PER CURIAM.
We affirm the trial court’s denial of appellant’s rule 1.540 motion to set aside judgment in this proceeding for modification of the dissolution of marriage judgment. However, we reverse the order requiring the former husband to contribute to the former wife’s attorney’s fees, because the only evidence before the trial court showed that the former wife was in a superior financial position to pay her attorney’s fees. See Wait v. Wait, 886 So.2d 318 (Fla. 4th DCA 2004); Hackney v. Hackney, 560 So.2d 423 (Fla. 4th DCA 1990).
KLEIN, SHAHOOD and TAYLOR, JJ., concur.